DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 11, 12 and 15 are objected to because of the following informalities:  
Claim 8, page 57, line 2, “wherein C and R are positive integers” should read as “wherein C number of rows and R number of columns are positive integers”.
Claim 11, page 57, line 1, remove “a” after “The”.
Claim 12, page 57, line 1, “The apparatus” should read as “The computer readable storage medium”.
Claim 15, page 58, line 8, “wherein C and R are positive integers” should read as “wherein C number of rows and R number of columns are positive integers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claimed “computer readable storage medium” as recited in each claim encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). The See e.g., Spec. ¶¶ 21, 35, 273, 293, 300. The Examiner finds the claimed “computer readable storage medium” not being limited to non-transitory media encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See id. Moreover, the specification does not limit the broadest reasonable interpretation of claimed “computer readable storage medium” to non-transitory media. Therefore, the Examiner finds the claimed “computer readable storage medium” as recited in claims 8-14 as being directed to non-statutory subject matter. The Examiner recommends the Applicant amend the claimed “computer readable storage medium” in claims 8-14 to read as “non-transitory computer readable storage medium” or similar variation limited to non-transitory media to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-9, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manolakos et al. (U.S. Patent Application Publication No. 2018/0083736 A1), hereinafter referred to as Manolakos.

Regarding claim 1, Manolakos discloses: An interleaving method, comprising:
obtaining a first bit sequence, wherein the first bit sequence comprises L number of bits, and L is a positive integer;
writing the L number bits into an interleaving matrix according to a preset write rule, wherein the interleaving matrix comprises C number of rows and R number of columns, and C and R are positive integers;
reading the L number of bits from the interleaving matrix according to a preset read rule, to obtain a second bit sequence, wherein a bit quantity of the second bit sequence is also L
(Paragraph [0058]: “Once the number of rows and columns are calculated, the data bits or data resource elements of the one or more code blocks may be written in interleaver matrix 380 as shown in FIG. 3C. In this example, the number of columns (calculated as three) and the number of rows (calculated as two) make up the interleaver matrix 380 shown in FIG. 3C. The data bits or resource elements of each of code blocks may be written in elements in a column direction 355, as shown. Thus, when reading the written elements in a different direction, such as reading in a row direction 360, as shown, the bits or tones of the one or more code blocks may be interleaved between one another. For example, as shown with reference to FIGS. 3B and 3C, the tones of one code block are written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource blocks in the order in which the tones were read from interleaver matrix 380. Thus, as the receiving device would decode and read the subframe structure, the receiver would read the resource blocks in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the second resource block 325-a of the first data set 301, the second resource block 330-b of the second data set 302, and the third resource block 335-b of the third data set 303.”
Paragraph [0059]: “For purposes of bit-interleaving, the bits of code blocks are similarly written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource elements in the order in which the bits are read from interleaver matrix 380. Thus, the output of the bit-interleaver 230 (and prior to the code blocks 
Paragraph [0060]: “While the data bits or resource elements of the one or more code blocks in the illustrated example may be written in a column direction 355 and read in a row direction 360 as illustrated, in other examples the bits or tones may be written in a row direction and read in a column direction. In other examples, the tones may be written in any predetermined order and read in any predetermined order, which may be different from the order in which the bits or tones were written.”
The Examiner finds the bit-interleaving process according to data bits or resource elements of each of code blocks being written in a column direction 355 in interleaver matrix 380, and being read in a row direction 360 as illustrated in FIG. 3C of Manolakos teaches the claimed “obtaining a first bit sequence, wherein the first bit sequence comprises L number of bits, and L is a positive integer; writing the L number bits into an interleaving matrix according to a preset write rule, wherein the interleaving matrix comprises C number of rows and R number of columns, and C and R are positive integers; reading the L number of bits from the interleaving matrix according to a preset read rule, to obtain a second bit sequence, wherein a bit quantity of the second bit sequence is also L”.); and
sending the second bit sequence (Paragraph [0061]: “In some examples, after the one or more data resource elements of the code blocks are interleaved and mapped to available resources, the mapped code blocks may then be transmitted from a transmitting device (e.g., UE 115 or base station 105) to a receiving device (e.g., UE 115 or base station 105). Once received by the receiving device, the receiving device may perform a de-interleaving process 
The Examiner finds transmitting the interleaved and mapped code blocks from the transmitting device (e.g., UE 115 or base station 105) to the receiving device (e.g., UE 115 or base station 105) as disclosed in Manolakos teaches the claimed “sending the second bit sequence.”).

Regarding claim 2, Manolakos discloses: The method according to claim 1, wherein the writing the L number of bits into an interleaving matrix according to the write rule comprises:
writing the L number of bits into at least one interleaving unit of the interleaving matrix column by column, wherein each column comprises B number of bits, each interleaving unit comprises B number of rows and R number of columns, and B is a positive integer 
(Paragraph [0058]: “Once the number of rows and columns are calculated, the data bits or data resource elements of the one or more code blocks may be written in interleaver matrix 380 as shown in FIG. 3C. In this example, the number of columns (calculated as three) and the number of rows (calculated as two) make up the interleaver matrix 380 shown in FIG. 3C. The data bits or resource elements of each of code blocks may be written in elements in a column direction 355, as shown. Thus, when reading the written elements in a different direction, such as reading in a row direction 360, as shown, the bits or tones of the one or more code blocks may be interleaved between one another. For example, as shown with reference to FIGS. 3B and 3C, the tones of one code block are written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource blocks in the order in which the tones were read from interleaver matrix 380. Thus, as the receiving device would decode and read the subframe structure, the receiver would read the resource blocks in the 
Paragraph [0059]: “For purposes of bit-interleaving, the bits of code blocks are similarly written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource elements in the order in which the bits are read from interleaver matrix 380. Thus, the output of the bit-interleaver 230 (and prior to the code blocks being mapped to resource elements), the interleaved bits may be read in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the second resource block 325-a of the first data set 301, the second resource block 330-b of the second data set 302, and the third resource block 335-b of the third data set 303.”
Paragraph [0060]: “While the data bits or resource elements of the one or more code blocks in the illustrated example may be written in a column direction 355 and read in a row direction 360 as illustrated, in other examples the bits or tones may be written in a row direction and read in a column direction. In other examples, the tones may be written in any predetermined order and read in any predetermined order, which may be different from the order in which the bits or tones were written.”
The Examiner finds the bit-interleaving process according to data bits or resource elements of each of code blocks being written in a column direction 355 in interleaver matrix 380, and being read in a row direction 360 as illustrated in FIG. 3C of Manolakos teaches the claimed “obtaining a first bit sequence, wherein the first bit sequence comprises L number of bits, and L is a positive integer; writing the L number bits into an interleaving matrix according to a preset write rule, wherein the interleaving matrix comprises C number of rows and R number of columns, and C and R are positive integers; reading the L number of bits from the .

Regarding claim 7, Manolakos discloses: The method according to claim 1, wherein when the L number of bits are written into the interleaving matrix according to the write rule, and write directions in any two rounds of writing are the same or different 
(Paragraph [0058]: “Once the number of rows and columns are calculated, the data bits or data resource elements of the one or more code blocks may be written in interleaver matrix 380 as shown in FIG. 3C. In this example, the number of columns (calculated as three) and the number of rows (calculated as two) make up the interleaver matrix 380 shown in FIG. 3C. The data bits or resource elements of each of code blocks may be written in elements in a column direction 355, as shown. Thus, when reading the written elements in a different direction, such as reading in a row direction 360, as shown, the bits or tones of the one or more code blocks may be interleaved between one another. For example, as shown with reference to FIGS. 3B and 3C, the tones of one code block are written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource blocks in the order in which the tones were read from interleaver matrix 380. Thus, as the receiving device would decode and read the subframe structure, the receiver would read the resource blocks in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the second resource block 325-a of the first data set 301, the second resource block 330-b of the second data set 302, and the third resource block 335-b of the third data set 303.”

Paragraph [0060]: “While the data bits or resource elements of the one or more code blocks in the illustrated example may be written in a column direction 355 and read in a row direction 360 as illustrated, in other examples the bits or tones may be written in a row direction and read in a column direction. In other examples, the tones may be written in any predetermined order and read in any predetermined order, which may be different from the order in which the bits or tones were written.”
The Examiner finds the bit-interleaving process according to data bits or resource elements of each of code blocks being written in a column direction 355 in interleaver matrix 380, and being read in a row direction 360 as illustrated in FIG. 3C of Manolakos teaches the claimed “obtaining a first bit sequence, wherein the first bit sequence comprises L number of bits, and L is a positive integer; writing the L number bits into an interleaving matrix according to a preset write rule, wherein the interleaving matrix comprises C number of rows and R number of columns, and C and R are positive integers; reading the L number of bits from the interleaving matrix according to a preset read rule, to obtain a second bit sequence, wherein a bit quantity of the second bit sequence is also L, wherein when the L number of bits are written into the interleaving matrix according to the write rule, and write directions in any two rounds of writing are the same or different.”).

Regarding claim 8, Manolakos discloses: A computer readable storage medium (memory 516), wherein the computer-readable storage medium stores a computer program, and when the computer program is executed on a computer, the computer is enabled to:
obtain a first bit sequence, wherein the first bit sequence comprises L number of bits, and L is a positive integer;
write the L number of bits into an interleaving matrix according to a preset write rule;
read the L number of bits from the interleaving matrix according to a preset read rule, to obtain a second bit sequence, wherein C and R are positive integers
(Paragraph [0058]: “Once the number of rows and columns are calculated, the data bits or data resource elements of the one or more code blocks may be written in interleaver matrix 380 as shown in FIG. 3C. In this example, the number of columns (calculated as three) and the number of rows (calculated as two) make up the interleaver matrix 380 shown in FIG. 3C. The data bits or resource elements of each of code blocks may be written in elements in a column direction 355, as shown. Thus, when reading the written elements in a different direction, such as reading in a row direction 360, as shown, the bits or tones of the one or more code blocks may be interleaved between one another. For example, as shown with reference to FIGS. 3B and 3C, the tones of one code block are written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource blocks in the order in which the tones were read from interleaver matrix 380. Thus, as the receiving device would decode and read the subframe structure, the receiver would read the resource blocks in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the 
Paragraph [0059]: “For purposes of bit-interleaving, the bits of code blocks are similarly written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource elements in the order in which the bits are read from interleaver matrix 380. Thus, the output of the bit-interleaver 230 (and prior to the code blocks being mapped to resource elements), the interleaved bits may be read in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the second resource block 325-a of the first data set 301, the second resource block 330-b of the second data set 302, and the third resource block 335-b of the third data set 303.”
Paragraph [0060]: “While the data bits or resource elements of the one or more code blocks in the illustrated example may be written in a column direction 355 and read in a row direction 360 as illustrated, in other examples the bits or tones may be written in a row direction and read in a column direction. In other examples, the tones may be written in any predetermined order and read in any predetermined order, which may be different from the order in which the bits or tones were written.”
The Examiner finds the bit-interleaving process according to data bits or resource elements of each of code blocks being written in a column direction 355 in interleaver matrix 380, and being read in a row direction 360 as illustrated in FIG. 3C of Manolakos teaches the claimed “obtain a first bit sequence, wherein the first bit sequence comprises L number of bits, and L is a positive integer; write the L number of bits into an interleaving matrix according to a preset write rule; read the L number of bits from the interleaving matrix according to a preset read rule, to obtain a second bit sequence, wherein C and R are positive integers”.); and
send the second bit sequence (Paragraph [0061]: “In some examples, after the one or more data resource elements of the code blocks are interleaved and mapped to available 
The Examiner finds transmitting the interleaved and mapped code blocks from the transmitting device (e.g., UE 115 or base station 105) to the receiving device (e.g., UE 115 or base station 105) as disclosed in Manolakos teaches the claimed “send the second bit sequence.”).

Regarding claim 9, Manolakos discloses: The computer readable storage medium according to claim 8, wherein the computer is further enabled to:
write the L number of bits into at least one interleaving unit of the interleaving matrix column by column, wherein each column comprises B number of bits, each interleaving unit comprises B number of rows and R number of columns, and B is a positive integer 
(Paragraph [0058]: “Once the number of rows and columns are calculated, the data bits or data resource elements of the one or more code blocks may be written in interleaver matrix 380 as shown in FIG. 3C. In this example, the number of columns (calculated as three) and the number of rows (calculated as two) make up the interleaver matrix 380 shown in FIG. 3C. The data bits or resource elements of each of code blocks may be written in elements in a column direction 355, as shown. Thus, when reading the written elements in a different direction, such as reading in a row direction 360, as shown, the bits or tones of the one or more code blocks may be interleaved between one another. For example, as shown with reference to FIGS. 3B and 3C, the tones of one code block are written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource blocks in the order in 
Paragraph [0059]: “For purposes of bit-interleaving, the bits of code blocks are similarly written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource elements in the order in which the bits are read from interleaver matrix 380. Thus, the output of the bit-interleaver 230 (and prior to the code blocks being mapped to resource elements), the interleaved bits may be read in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the second resource block 325-a of the first data set 301, the second resource block 330-b of the second data set 302, and the third resource block 335-b of the third data set 303.”
Paragraph [0060]: “While the data bits or resource elements of the one or more code blocks in the illustrated example may be written in a column direction 355 and read in a row direction 360 as illustrated, in other examples the bits or tones may be written in a row direction and read in a column direction. In other examples, the tones may be written in any predetermined order and read in any predetermined order, which may be different from the order in which the bits or tones were written.”
The Examiner finds the bit-interleaving process according to data bits or resource elements of each of code blocks being written in a column direction 355 in interleaver matrix 380, and being read in a row direction 360 as illustrated in FIG. 3C of Manolakos teaches the claimed “obtain a first bit sequence, wherein the first bit sequence comprises L number of bits, and L is a positive integer; write the L number of bits into an interleaving matrix according to a .

Regarding claim 14, Manolakos discloses: The apparatus according to claim 8, wherein when writing the L number of bits into the interleaving matrix, write directions in any two rounds of writing are the same or different 
(Paragraph [0058]: “Once the number of rows and columns are calculated, the data bits or data resource elements of the one or more code blocks may be written in interleaver matrix 380 as shown in FIG. 3C. In this example, the number of columns (calculated as three) and the number of rows (calculated as two) make up the interleaver matrix 380 shown in FIG. 3C. The data bits or resource elements of each of code blocks may be written in elements in a column direction 355, as shown. Thus, when reading the written elements in a different direction, such as reading in a row direction 360, as shown, the bits or tones of the one or more code blocks may be interleaved between one another. For example, as shown with reference to FIGS. 3B and 3C, the tones of one code block are written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource blocks in the order in which the tones were read from interleaver matrix 380. Thus, as the receiving device would decode and read the subframe structure, the receiver would read the resource blocks in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the second resource block 325-a of the first data set 301, the second resource block 330-b of the second data set 302, and the third resource block 335-b of the third data set 303.”

Paragraph [0060]: “While the data bits or resource elements of the one or more code blocks in the illustrated example may be written in a column direction 355 and read in a row direction 360 as illustrated, in other examples the bits or tones may be written in a row direction and read in a column direction. In other examples, the tones may be written in any predetermined order and read in any predetermined order, which may be different from the order in which the bits or tones were written.”
The Examiner finds the bit-interleaving process according to data bits or resource elements of each of code blocks being written in a column direction 355 in interleaver matrix 380, and being read in a row direction 360 as illustrated in FIG. 3C of Manolakos teaches the claimed “obtain a first bit sequence, wherein the first bit sequence comprises L number of bits, and L is a positive integer; write the L number of bits into an interleaving matrix according to a preset write rule; read the L number of bits from the interleaving matrix according to a preset read rule, to obtain a second bit sequence, wherein C and R are positive integers, wherein when writing the L number of bits into the interleaving matrix, write directions in any two rounds of writing are the same or different.”).

An interleaving device (interleaving component 550), comprising:
a transceiver (transceiver 502. Paragraph [0064]: “FIG. 5 describe hardware components and subcomponents of a device that may be a transmitting device (e.g., a UE 115 or base station 105) or a receiving device (e.g., a UE 115 or base station 105)”.), configured to obtain a first bit sequence, wherein the first bit sequence comprises L number of bits, and L is a positive integer; and
a processor (one or more processors 512), configured to invoke computer programs stored in a memory of the interleaving device such that when the computer programs are invoked the processor is caused to: write the L number of bits into an interleaving matrix according to a preset write rule; and read the L number of bits from the interleaving matrix according to a preset read rule, to obtain a second bit sequence, wherein C and R are positive integers; and,
(Paragraph [0058]: “Once the number of rows and columns are calculated, the data bits or data resource elements of the one or more code blocks may be written in interleaver matrix 380 as shown in FIG. 3C. In this example, the number of columns (calculated as three) and the number of rows (calculated as two) make up the interleaver matrix 380 shown in FIG. 3C. The data bits or resource elements of each of code blocks may be written in elements in a column direction 355, as shown. Thus, when reading the written elements in a different direction, such as reading in a row direction 360, as shown, the bits or tones of the one or more code blocks may be interleaved between one another. For example, as shown with reference to FIGS. 3B and 3C, the tones of one code block are written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource blocks in the order in which the tones were read from interleaver matrix 380. Thus, as the receiving device would decode and read the subframe structure, the receiver would read the resource blocks in the following order: the first resource block 325-a of the first data set 301, the first resource block 
Paragraph [0059]: “For purposes of bit-interleaving, the bits of code blocks are similarly written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource elements in the order in which the bits are read from interleaver matrix 380. Thus, the output of the bit-interleaver 230 (and prior to the code blocks being mapped to resource elements), the interleaved bits may be read in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the second resource block 325-a of the first data set 301, the second resource block 330-b of the second data set 302, and the third resource block 335-b of the third data set 303.”
Paragraph [0060]: “While the data bits or resource elements of the one or more code blocks in the illustrated example may be written in a column direction 355 and read in a row direction 360 as illustrated, in other examples the bits or tones may be written in a row direction and read in a column direction. In other examples, the tones may be written in any predetermined order and read in any predetermined order, which may be different from the order in which the bits or tones were written.”
The Examiner finds the bit-interleaving process according to data bits or resource elements of each of code blocks being written in a column direction 355 in interleaver matrix 380, and being read in a row direction 360 as illustrated in FIG. 3C of Manolakos teaches the claimed “when the computer programs are invoked the processor is caused to: write the L number of bits into an interleaving matrix according to a preset write rule; and read the L number of bits from the interleaving matrix according to a preset read rule, to obtain a second bit sequence, wherein C and R are positive integers”.);
wherein the transceiver is further configured to send, based on an instruction of the processor, the second bit sequence generated by the processor (Paragraph [0061]: “In some examples, after the one or more data resource elements of the code blocks are interleaved and mapped to available resources, the mapped code blocks may then be transmitted from a transmitting device (e.g., UE 115 or base station 105) to a receiving device (e.g., UE 115 or base station 105). Once received by the receiving device, the receiving device may perform a de-interleaving process (e.g., a reverse interleaving process) process as part of the process to decode the one or more code blocks.”
The Examiner finds transmitting the interleaved and mapped code blocks from the transmitting device (e.g., UE 115 or base station 105) to the receiving device (e.g., UE 115 or base station 105) as disclosed in Manolakos teaches the claimed “send, based on an instruction of the processor, the second bit sequence generated by the processor.”).

Regarding claim 16, Manolakos discloses: The interleaving device according to claim 15, wherein the processor is configured to:
write the L number of bits into at least one interleaving unit of the interleaving matrix column by column, wherein each column comprises B number of bits, each interleaving unit comprises B number of rows and R number of columns, and B is a positive integer 
(Paragraph [0058]: “Once the number of rows and columns are calculated, the data bits or data resource elements of the one or more code blocks may be written in interleaver matrix 380 as shown in FIG. 3C. In this example, the number of columns (calculated as three) and the number of rows (calculated as two) make up the interleaver matrix 380 shown in FIG. 3C. The data bits or resource elements of each of code blocks may be written in elements in a column direction 355, as shown. Thus, when reading the written elements in a different direction, such as reading in a row direction 360, as shown, the bits or tones of the one or more code blocks 
Paragraph [0059]: “For purposes of bit-interleaving, the bits of code blocks are similarly written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource elements in the order in which the bits are read from interleaver matrix 380. Thus, the output of the bit-interleaver 230 (and prior to the code blocks being mapped to resource elements), the interleaved bits may be read in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the second resource block 325-a of the first data set 301, the second resource block 330-b of the second data set 302, and the third resource block 335-b of the third data set 303.”
Paragraph [0060]: “While the data bits or resource elements of the one or more code blocks in the illustrated example may be written in a column direction 355 and read in a row direction 360 as illustrated, in other examples the bits or tones may be written in a row direction and read in a column direction. In other examples, the tones may be written in any predetermined order and read in any predetermined order, which may be different from the order in which the bits or tones were written.”
The Examiner finds the bit-interleaving process according to data bits or resource elements of each of code blocks being written in a column direction 355 in interleaver matrix .

Regarding claim 20, Manolakos discloses: The interleaving device according to claim 15, wherein when writing the L number of bits into the interleaving matrix, write directions in any two rounds of writing are the same or different
(Paragraph [0058]: “Once the number of rows and columns are calculated, the data bits or data resource elements of the one or more code blocks may be written in interleaver matrix 380 as shown in FIG. 3C. In this example, the number of columns (calculated as three) and the number of rows (calculated as two) make up the interleaver matrix 380 shown in FIG. 3C. The data bits or resource elements of each of code blocks may be written in elements in a column direction 355, as shown. Thus, when reading the written elements in a different direction, such as reading in a row direction 360, as shown, the bits or tones of the one or more code blocks may be interleaved between one another. For example, as shown with reference to FIGS. 3B and 3C, the tones of one code block are written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource blocks in the order in which the tones were read from interleaver matrix 380. Thus, as the receiving device would decode and read the subframe structure, the receiver would read the resource blocks in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the 
Paragraph [0059]: “For purposes of bit-interleaving, the bits of code blocks are similarly written in the column direction 355 and read in the row direction 360 and the interleaved code blocks may be mapped to resource elements in the order in which the bits are read from interleaver matrix 380. Thus, the output of the bit-interleaver 230 (and prior to the code blocks being mapped to resource elements), the interleaved bits may be read in the following order: the first resource block 325-a of the first data set 301, the first resource block 325-a of the second data set 302, the first resource block 330-a of the third data set 303, the second resource block 325-a of the first data set 301, the second resource block 330-b of the second data set 302, and the third resource block 335-b of the third data set 303.”
Paragraph [0060]: “While the data bits or resource elements of the one or more code blocks in the illustrated example may be written in a column direction 355 and read in a row direction 360 as illustrated, in other examples the bits or tones may be written in a row direction and read in a column direction. In other examples, the tones may be written in any predetermined order and read in any predetermined order, which may be different from the order in which the bits or tones were written.”
The Examiner finds the bit-interleaving process according to data bits or resource elements of each of code blocks being written in a column direction 355 in interleaver matrix 380, and being read in a row direction 360 as illustrated in FIG. 3C of Manolakos teaches the claimed “when the computer programs are invoked the processor is caused to: write the L number of bits into an interleaving matrix according to a preset write rule; and read the L number of bits from the interleaving matrix according to a preset read rule, to obtain a second bit sequence, wherein C and R are positive integers, wherein when writing the L number of bits into the interleaving matrix, write directions in any two rounds of writing are the same or different.”).
Allowable Subject Matter
Claims 3-6 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if the Applicant overcomes the rejection under 35 U.S.C. 101 and the claims are rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112